Citation Nr: 1627154	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to July 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in March 2015, at which time the Board remanded the matter to obtain outstanding service records and a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the March 2015 Board remand.  Specifically, an examination was scheduled to take place but the Veteran canceled the examination in June 2015 and notified VA that he was withdrawing his claim.  VA contacted the Veteran several times to obtain his withdrawal in writing, to no avail.  Because the claim has not been properly withdrawn according to 38 C.F.R. § 20.204, it remains on appeal before the Board.  Additionally, the RO made several attempts to obtain the Veteran's outstanding service records, including requests submitted in May 2015, June 2015, and August 2015.   The RO received a negative response in September 2015.  The Board is satisfied that there has been substantial compliance with the Board's remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran does not have a current disability that is related to service. 



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis for a Left Knee Disability

The Veteran contends that his current left knee pain is related to service.  Specifically, during the Board hearing in June 2014, the Veteran testified that his knee was injured when a fellow service member's rucksack fell on it during his time at the Warrior Leaders Course.  The Veteran also submitted several buddy statements corroborating his testimony of an in-service injury.  In addition to his in-service injury, the Veteran's service records show that he has a parachutist badge.  Although the Veteran's complete service records are not associated with the file, the Board finds the Veteran's testimony credible as to his in-service knee injury and ongoing knee pain.

The Veteran's VA treatment records October 2008 to November 2014 have been associated with the record.  They show consistent complaints of knee pain and support the Veteran's credible testimony in that regard.  The VA records, however, do not show a diagnosis for the left knee condition.  

The Veteran was afforded a VA examination in January 2009.  In that examination, the Veteran complained of left knee pain associated with going upstairs that was alleviated by pausing for a brief period until the pain subsided.  A physical examination revealed no instability, stiffness, weakness, subluxation, locking, effusion, inflammation, ankylosis, arthritis, or limitation of motion.  Diagnostic testing revealed normal results and, in the area preserved for a diagnosis, the examiner noted that "normal left knee exam." 

The Veteran was afforded another VA examination in April 2010. The Veteran reported difficulty with stairs.  Upon physical examination, there was tenderness at the iliotibial band, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking, genu recurvatum, crepitus, or ankylosis.  Range of motion for the left knee was normal upon initial range of motion testing and function was not additionally limited after repetitive use.  Diagnostic testing revealed normal results.  The examiner concluded that the Veteran had bilateral iliotibial band syndrome and stated that the "subjective factors are knee pain" and the "objective factors are range of motion."  No nexus opinion was provided. 

This issue came before the Board in March 2015, at which time the Board remanded to obtain a VA examination to clarify the nature and etiology of the Veteran's left knee condition.  The Veteran canceled the examination and indicated his desire to withdraw the present claim.  As the claim was not properly withdrawn pursuant to 38 C.F.R. § 20.204, the issue is still before the Board.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.

In consideration of the medical and lay evidence before the Board, the Board finds that there is no current disability related to service for which to grant the claim of service connection.  First, it is unclear whether the Veteran has a current disability for VA compensation purposes.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   While the April 2010 VA examination diagnosed the Veteran with bilateral iliotibial band syndrome, the January 2009 VA examination indicated that the Veteran had a normal left knee examination.  Additionally, the Veteran's VA treatment records show consistent complaints of left knee pain but no medical diagnosis for the left knee. 

Second, assuming arguendo that the Veteran has iliotibial band syndrome of the left knee, the medical evidence does not show that this condition stems from his in-service injury or duties.  Although the Board finds that the Veteran's testimony regarding his in-service injury and ongoing knee pain credible, the Veteran, as a layperson, is not competent to medically-relate any current diagnosis to his in-service injury.  Jandreau, 492 F.3d at 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing. Therefore his opinion as to the etiology of his conditions is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Because the evidence does not show that the Veteran has a current left knee disability that is related to service, service connection must be denied.   In light of the Veteran's missing service records, the Board has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule.  The Board finds, however, that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains some of the Veteran's service records, documented efforts to obtain the outstanding service records per the Board's remand, VA medical treatment evidence, buddy statements, and the Veteran's statements.  

When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). Here, multiple attempts have been made to obtain the missing records, with no success.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

The Veteran was afforded VA examinations in January 2009 and April 2010.  The Board found that these examinations were inadequate for failure to provide nexus opinions.  The Board remanded for an adequate VA examination, which was later canceled by the Veteran.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran provided testimony at a Board hearing in June 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the October 2015 Supplemental Statement of the Case.  Thus, the Board finds that VA has complied with its duties to notify and assist. 


ORDER

Service connection for a left knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


